        CASE 0:18-cv-01776-JRT-HB Document 436 Filed 01/15/20 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


                                                     Case No. 18-cv-01776-JRT-HB
    In re Pork Antitrust Litigation
                                                  DEFENDANTS’ JOINT MOTION TO
    This Document Relates To: Commercial          DISMISS THE STATE LAW CLAIMS
    and Institutional Indirect Purchaser             IN THE COMMERCIAL AND
    Plaintiff Actions and Consumer Indirect            INDIVIDUAL INDIRECT
    Purchaser Plaintiff Actions                       PURCHASER PLAINTIFFS’
                                                      AMENDED COMPLAINTS


         Defendants jointly move pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal

Rules of Civil Procedure for dismissal of the state law claims in the Commercial Indirect

Purchaser Plaintiffs’ Third Amended and Consolidated Class Action Complaint and the

Individual Indirect Purchaser Plaintiffs’ Second Amended and Consolidated Class Action

Complaint in the above-captioned action. 1

         This Motion is supported by the Memorandum of Law in Support of Defendants’

Joint Motion to Dismiss the State Law Claims in the Commercial and Individual Indirect

Purchaser Plaintiffs’ Amended Complaints, the exhibits included therewith, and all of the

files, records, and proceedings herein.




1
 File No. 18-cv-01776 consolidated thirteen separately-filed actions. (ECF No. 85). The
docket numbers for the complaints targeted in this motion are as follows: 18-cv-01776-
JRT-HB (ECF No. 392) (Individual Indirect Purchaser Plaintiffs); 18-cv-01776-JRT-HB
(ECF No. 432) (Commercial Indirect Purchaser Plaintiffs).

                                              1
US.126321573.01
        CASE 0:18-cv-01776-JRT-HB Document 436 Filed 01/15/20 Page 2 of 6



 Date: January 15, 2020                        Respectfully submitted,


 s/ Mark L. Johnson                            s/ Richard A. Duncan
 Mark L. Johnson (#0345520)                    Richard A. Duncan (#0192983)
 Virginia R. McCalmont (#0399496)              Aaron D. Van Oort (#0315539)
 GREENE ESPEL PLLP                             Craig S. Coleman (#0325491)
 222 South Ninth Street, Suite 2200            Emily E. Chow (#0388239)
 Minneapolis, MN 55402                         Isaac B. Hall (#0395398)
 (612) 373-0830                                Bryan K. Washburn (#0397733)
 mjohnson@greeneespel.com                      FAEGRE BAKER DANIELS LLP
 vmccalmont@greeneespel.com                    2200 Wells Fargo Center
                                               90 South Seventh Street
 Daniel Laytin, P.C. (pro hac vice)            Minneapolis, MN 55402-3901
 Christa Cottrell, P.C. (pro hac vice)         (612) 766-7000
 Christina Briesacher (pro hac vice)           richard.duncan@faegrebd.com
 Christina Sharkey (pro hac vice)              aaron.vanoort@faegrebd.com
 KIRKLAND & ELLIS LLP                          craig.coleman@faegrebd.com
 300 North LaSalle                             emily.chow@faegrebd.com
 Chicago, IL 60654                             isaac.hall@faegrebd.com
 (312) 861-2000                                bryan.washburn@faegrebd.com
 daniel.laytin@kirkland.com
 christa.cottrell@kirkland.com                 Counsel for Hormel Foods Corporation
 christina.briesacher@kirkland.com             and Hormel Foods, LLC
 christina.sharkey@kirkland.com

 Counsel for Clemens Food Group, LLC
 (formerly Hatfield Quality Meats, Inc.)
 and The Clemens Family Corporation




                                           2
US.126321573.01
        CASE 0:18-cv-01776-JRT-HB Document 436 Filed 01/15/20 Page 3 of 6




 s/ Jaime Stilson                          s/ Donald G. Heeman
 Jaime Stilson (#392913)                   Donald G. Heeman (#286023)
 DORSEY & WHITNEY LLP                      Jessica J. Nelson (#347358)
 50 South Sixth Street, Suite 1500         Randi J. Winter (#391354)
 Minneapolis, MN 55402-1498                SPENCER FANE LLP
 (612) 492-6746                            150 South Fifth Street, Suite 1900
 stilson.jaime@dorsey.com                  Minneapolis, MN 55402-4206
                                           (612) 268-7000
 Britt M. Miller (pro hac vice)            dheeman@spencerfane.com
 Robert E. Entwisle (pro hac vice)         jnelson@spencerfane.com
 MAYER BROWN LLP                           rwinter@spencerfane.com
 71 South Wacker Drive
 Chicago, IL 60606-4637                    Stephen R. Neuwirth (pro hac vice)
 (312) 782-0600                            Michael B. Carlinsky (pro hac vice)
 bmiller@mayerbrown.com                    Sami H. Rashid (pro hac vice)
 rentwisle@mayerbrown.com                  Richard T. Vagas (pro hac vice)
                                           David B. Adler (pro hac vice)
 William H. Stallings (pro hac vice)       QUINN EMANUEL URQUHART &
 MAYER BROWN LLP                           SULLIVAN, LLP
 1999 K Street, N.W.                       51 Madison Avenue, 22nd Floor
 Washington, D.C. 20006-1101               New York, NY 10010
 (202) 263-3000                            (212) 849-7000
 wstallings@mayerbrown.com                 stephenneuwirth@quinnemanuel.com
                                           michaelcarlinsky@quinnemanuel.com
 Counsel for Indiana Packers               samirashid@quinnemanuel.com
 Corporation                               richardvagas@quinnemanuel.com
                                           davidadler@quinnemanuel.com

                                           Counsel for JBS USA Food Company




                                       3
US.126321573.01
        CASE 0:18-cv-01776-JRT-HB Document 436 Filed 01/15/20 Page 4 of 6




 s/ William L. Greene                      s/ John A. Cotter
 William L. Greene (#0198730)              John A. Cotter (#134296)
 Peter J. Schwingler (#0388909)            John A. Kvinge (#0392303)
 Jon M. Woodruff (#0399453)                LARKIN HOFFMAN DALY &
 STINSON LLP                               LINDGREN LTD.
 50 South Sixth Street, Suite 2600         8300 Norman Center Drive, Suite 1000
 Minneapolis, MN 55402                     Minneapolis, MN 55427-1060
 (612) 335-1500                            (952) 835-3800
 william.greene@stinson.com                jcotter@larkinhoffman.com
 peter.schwingler@stinson.com              jkvinge@larkinhoffman.com
 jon.woodruff@stinson.com
                                           Richard Parker (pro hac vice)
 J. Nicci Warr (pro hac vice)              Josh Lipton (pro hac vice)
 STINSON LLP                               GIBSON, DUNN & CRUTCHER, LLP
 7700 Forsyth Blvd., Suite 1100            1050 Connecticut Avenue, N.W.
 St. Louis, MO 63105                       Washington, D.C. 20036-5306
 (314) 863-0800                            (202) 955-8500
 nicci.warr@stinson.com                    rparker@gibsondunn.com
                                           jlipton@gibsondunn.com
 Counsel for Seaboard Foods, LLC and
 Seaboard Corporation                      Brian Robison (pro hac vice)
                                           GIBSON, DUNN & CRUTCHER, LLP
                                           2001 Ross Avenue, Suite 2100
                                           Dallas, TX 75201
                                           (214) 698-3370
                                           brobison@gibsondunn.com

                                           Counsel for Smithfield Foods, Inc.




                                       4
US.126321573.01
        CASE 0:18-cv-01776-JRT-HB Document 436 Filed 01/15/20 Page 5 of 6



 s/ Aaron Chapin                             s/ David P. Graham
 Aaron Chapin (#6292540)                     David P. Graham (#0185462)
 HUSCH BLACKWELL LLP                         DYKEMA GOSSETT PLLC
 120 South Riverside Plaza, Suite 2200       4000 Wells Fargo Center
 Chicago, IL 60606                           90 South Seventh Street
 (312) 655-1500                              Minneapolis, MN 55402
 aaron.chapin@huschblackwell.com             (612) 486-1521
                                             dgraham@dykema.com
 Gene Summerlin (pro hac vice)
 Marnie Jensen (pro hac vice)                Rachel J. Adcox (pro hac vice)
 Ryann Glenn (pro hac vice)                  Tiffany Rider Rohrbaugh (pro hac vice)
 Kamron Hasan (pro hac vice)                 Jetta C. Sandin (pro hac vice)
 Quinn Eaton (pro hac vice)                  Lindsey Strang Aberg (pro hac vice)
 Sierra Faler (pro hac vice)                 AXINN, VELTROP &
 HUSCH BLACKWELL LLP                         HARKRIDER LLP
 13330 California St., Suite 200             950 F Street, N.W.
 Omaha, NE 68154                             Washington, D.C. 20004
 (402) 964-5000                              (202) 912-4700
 gene.summerlin@huschblackwell.com           radcox@axinn.com
 marnie.jensen@huschblackwell.com            trider@axinn.com
 ryann.glenn@huschblackwell.com              jsandin@axinn.com
 kamron.hasan@huschblackwell.com             lstrang@axinn.com
 quinn.eaton@huschblackwell.com
 sierra.faler@huschblackwell.com             Counsel for Tyson Foods, Inc., Tyson
                                             Prepared Foods, Inc. and Tyson Fresh
 Counsel for Triumph Foods, LLC              Meats, Inc.




                                         5
US.126321573.01
        CASE 0:18-cv-01776-JRT-HB Document 436 Filed 01/15/20 Page 6 of 6




 s/ Peter H. Walsh
 Peter H. Walsh (#388672)
 HOGAN LOVELLS US LLP
 80 South Eighth Street, Suite 1225
 Minneapolis, MN 55402
 T. (612) 402-3000
 F. (612) 402-3001
 peter.walsh@hoganlovells.com

 William L. Monts III (pro hac vice)
 Justin W. Bernick (pro hac vice)
 Jennifer A. Fleury (pro hac vice)
 HOGAN LOVELLS US LLP
 Columbia Square
 555 Thirteenth Street, NW
 Washington, D.C. 20004
 (202) 637-5600
 william.monts@hoganlovells.com
 justin.bernick@hoganlovells.com
 jennifer.fleury@hoganlovells.com

 Counsel for Agri Stats, Inc.




                                       6
US.126321573.01
